Citation Nr: 1043053	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  10-02 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for 
post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from January 1953 to October 
1954, with service in Korea.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a Board hearing at the RO.  The requested 
hearing was scheduled and then rescheduled at the Veteran's 
request.  He did not report for the rescheduled hearing on August 
17, 2010.  He did not assert any reason for missing the hearing 
or ask that it be rescheduled.  Under these circumstances, the 
Board must proceed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.704(d) (2010).  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD results in no more than 
moderate disability, manifested by a sad, depressed mood, blunted 
affect, and difficulty sleeping with combat related nightmares 
once or twice a week.  

2.  The Veteran's service-connected PTSD does not result in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or inability to establish 
and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. Part 4, including §§ 4.7, 
4.130 and Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for an increased rating was received in 
February 2008.  He contends that the symptoms of his service-
connected PTSD have increased in severity to such an extent that 
a higher rating is warranted.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in March 2008 the RO provided the Veteran with 
an explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to obtain 
on his behalf.  The initial notice letter was provided before the 
adjudication of his claim in August 2008.  The March 2008 letter 
also provided notice regarding potential ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
October 2008, the Veteran was provided notice about increased 
ratings and the rating criteria in accordance with the holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).  VA has 
complied with the notice requirements of VCAA and has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records, including recent VA clinical records, have 
also been obtained.  In October 2008, he was notified that the 
Social Security Administration reported that his medical records 
had been destroyed.  The Veteran has had a VA examination and a 
medical opinion has been obtained.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the appellant 
in the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  The Board has considered all the evidence of record.  
Specifically, we have gone back at least a year before the date 
the claim was received.  See 38 C.F.R. §§ 3.157, 3.400(o) (2010).  
However, the most probative evidence of the degree of impairment 
consists of records generated in proximity to and since the claim 
on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including PTSD, is: 
	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name............100 percent; 
	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships...........70 percent; 
	Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social 
relationships....................................................
........................................50 percent; 
	Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events)..........30 percent; 
	Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous 
medication.......................................................
........................................10 percent; 
	A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.......................................................
............0 percent. 
38 C.F.R. § 4.130, Code 9411 (2010).  

Discussion

A VA psychiatry note dated in February 2008 recounts the 
Veteran's history.  He was assigned to type death certificates 
and had to travel and check body bags.  He remembered one soldier 
was killed when a mortar hit his bunker and he was found in a 
fetal position, clutching his rifle.  The Veteran's post service 
history was also discussed.  PTSD was diagnosed in 1994 or 1997.  
In the mid-1990's, the Veteran started psychiatric treatment 
seeing a doctor once every few months.  Currently, he was having 
more difficulty sleeping and was sweating at night.  A neighbor 
was a bomber pilot in World War II and they talked of their 
experiences.  Since then, he had more difficulty sleeping.  It 
brought back memories and nightmares.  He had nightmares of being 
in a box, like a coffin.  He stated that he kicked a lot in his 
sleep, like he was trying to get out.  He kept the television on 
with a low sound or the radio with calming music to help him fall 
asleep.  He would usually fall asleep at 1 or 2 AM, wake at 3-4 
AM for the bathroom, and usually go back to sleep until 8-9 AM.  

The Veteran walked with a cane due to back pain.  His hand 
tremors were less.  His energy level was described as mediocre.  
His interest level was low.  His pleasure level fluctuated.  He 
had guilt, but not hopelessness.  He was worried about his 
kidneys.  There were no racing thoughts, impulsivity, or 
grandiosity.  He had chronic pain in his back, hips, knee and 
neuropathy, which he rated at 7.  He described re-experiencing 
symptoms.  He did not sleep in the same bed as his wife, because 
he thrashed around at night and did not want to hit her.  He had 
nightmares of soldiers standing over him and the smell of rotting 
flesh.  He occasionally had intrusive recollections.  There was 
no reliving of the trauma through illusions, hallucinations, or 
dissociative flashbacks.  Sometimes he had intense psychological 
distress at exposure to cues.  He avoided thoughts, feelings, or 
conversations and actual war films.  There was no inability to 
recall important aspects of the trauma.  He did report diminished 
interest or participation in significant activities, feelings of 
detachment or estrangement, restricted range of affect, and a 
sense of a foreshortened future.  Hyperarousal symptoms included 
sleep difficulty, irritability/anger, concentration difficulty, 
and hypervigilence.  There was no exaggerated startle response.  
Impairment in social functioning was reported.  

On mental status evaluation, the Veteran was noted to be well 
groomed.  He was oriented to person, place, time, and situation.  
His behavior was cooperative.  His speech was coherent, 
spontaneous, and goal directed with a regular rate; not slow, 
pressured, or rapid.  His mood was dysphoric, not irritable or 
sad.  His affect was blunted with some sad talk about Korea and 
his grandchildren and some anxiousness.  Thought processes were 
organized, intact, and logical, with intact abstractions.  
Thought associations were organized and intact, not tangential, 
circumstantial or loose.  Thought content was within normal 
limits.  There were no auditory or visual hallucinations, 
paranoia, or delusions.  There was no suicidal or homicidal 
ideation.  Insight and judgment were intact.  The impression was 
PTSD and anxiety disorder NOS (not otherwise specified).  The GAF 
was 52.    

The global assessment of functioning (GAF) is a scale reflecting 
the psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 51 
to 60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g. 
few friends, conflicts with co-workers).  A GAF of 41 to 50 is 
defined as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job)."  DSM-IV, at 32; Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  It must be emphasized that 
ratings are based on the above criteria and are not based on GAF 
scores.  However, since they are medical opinions as to the 
extent of the psychiatric disability, GAF scores are given 
consideration.  

The February 2008 VA psychology note shows the Veteran reported 
difficulty sleeping, which left him very fatigued and more 
irritable the next day.  He discussed some memories that kept 
coming back at night.  They were mostly nightmares.  He also had 
a sense of guilt because he never wrote to the families of the 
men who died.  He had difficulty sleeping because his mind would 
not "shut off."  Much of what he thought about was intrusive 
memories from combat.   Strategies for improving sleep were 
discussed.  

When the Veteran saw the VA psychologist, in March 2008, he 
reported continued difficulty sleeping, with nightmares and 
flashbacks.  He said most of his memories from the war recurred 
at night.  He remembered counting body bags and stacking bodies.  
He had a sense of guilt because he never wrote to the families.  
He spoke of the importance of venting his feelings and being able 
to tell someone his thoughts and symptoms.   He reported mood 
swings throughout the day due to lack of sleep, nightmares, and 
physical symptoms.  He felt alone and did not like sharing these 
thoughts with his wife.  He had a depressed mood.  His speech was 
well organized, coherent, and goal oriented.  He presented a good 
physical appearance and had good eye contact.  Thought processes 
were logical and goal oriented.  Thought content and associations 
were coherent, organized, and reality based.  

The Veteran also saw the VA psychiatrist in March 2008.  His 
history was reviewed.  He reported that he was "so-so."  He 
reported more difficulty sleeping, with nightmares and waking up 
sweating.  He characterized his energy level as lethargic and his 
interest level as sporadic.  His pleasure level fluctuated.  He 
still had guilt.  There was no hopelessness.  He worried about 
his kidneys.  There were no racing thoughts, impulsivity, or 
grandiosity.  Sleep remained restless.  Pain at a level 8 came 
from his back, hips, knee and neuropathy.  He re-experienced his 
stressors in nightmares and occasional intrusive recollections.  
He did not relive the trauma as illusions, hallucinations, or 
dissociative flashbacks.  He sometimes had intense psychological 
distress at exposure to cues.  He avoided thoughts, feelings, 
conversations, or actual war films.  There was no inability to 
recall aspects of the trauma.  He experienced diminished interest 
or participation in significant activities, feelings of 
detachment or estrangement, a restricted range of affect, and a 
sense of a foreshortened future.  Hyperarousal symptoms included 
sleep difficulty, irritability/anger, concentration difficulty, 
and hypervigilence.  There was no exaggerated startle response.  

On mental status examination, the Veteran was noted to be well 
groomed.  He was oriented to person, place, time, and situation.  
His behavior was cooperative.  His speech was coherent, 
spontaneous, and goal directed with a regular rate; not slow, 
pressured, or rapid.  His mood was depressed, not irritable or 
sad.  His affect was blunted with some sad talk about Korea and 
his grandchildren and some anxiousness.  Thought processes were 
organized, intact, and logical, with intact abstractions.  
Thought associations were organized and intact, not tangential, 
circumstantial or loose.  Thought content was within normal 
limits.  There were no auditory or visual hallucinations, 
paranoia, or delusions.  There was no suicidal or homicidal 
ideation.  Insight and judgment were intact.  The impression was 
PTSD, anxiety disorder NOS, and depression NOS.  The GAF was 51

In a statement dated in April 2008, the Veteran's wife reported 
that there had been recent changes in his personality and 
attitude.  He had become more distant and withdrawn.  Depression 
was more common.  He often sat in his room alone, quiet, and 
distant.  They slept in separate bedrooms.  He flailed his arms 
and legs and talked loudly, not making any sense.  He stayed up 
late at night and was afraid to go to sleep.  He often slept in 
the early morning hours.  His disturbing memories upset both of 
them.  `

VA psychology notes for April, May and June 2008 reflect similar 
complaints and findings.  The June 2008 note concluded with a GAF 
of 51.  

The Veteran was afforded a VA PTSD examination in July 2008.  The 
claims file was reviewed.  The Veteran's history, including his 
medical history was discussed in detail.  The Veteran reported 
symptoms including initial insomnia (nightly), frequent awakening 
(nightly), nightmares (3-4 times weekly), thrashing about in bed 
while sleeping (3-4 times weekly), night sweats (almost nightly), 
intrusive thoughts and feeling trapped as in a body bag or box 
(several times a week).  He had persistent guilt about not 
writing to the families of deceased soldiers.  He avoided stimuli 
associated with war.  He had a persistent depressed mood with 
crying several times a month.  Episodic disorientation, feelings 
of not knowing where he was occurred very seldom.  There was 
social withdrawal.  He withdrew into his bedroom and sat alone 
for over an hour 2 to 3 times a week.  He had trouble 
concentrating on tasks such as reading, daily.  He reported angry 
outbursts.  He had persistent resentment about instances in which 
he felt he had been unfairly denied by VA.  The examiner 
commented that symptoms appeared to be severe. The Veteran's 
physical problems included chronic back pain at the 8-10/10 
level, which made walking and climbing stairs very difficult.  He 
also had shaking of the hands and arms.  Family problems were 
noted.  

On psychiatric examination, the Veteran was seen to be clean and 
appropriately dressed.  His psychomotor activity was 
unremarkable.  At times his responses were tangential and 
circumstantial and he required much redirection.  His attitude 
was cooperative.  His affect was appropriate.  His mood was 
anxious.  He was easily distracted.  Thought processes were 
rambling with circumstantiality and tangentiality.  Thought 
content reflected ruminations.  There were no delusions or 
hallucinations.  As to judgment, the Veteran understood the 
outcome of behavior.  As to insight, he understood he had a 
problem.  Angry outbursts out of proportion to the triggering 
event were reported.  There was no obsessive or ritualistic 
behavior.  There were no panic attacks.  There was no suicidal or 
homicidal ideation.  Impulse control was fair and there had been 
no episodes of violence.  There was a moderate impact on 
recreational activities.  There was a slight impact on shopping 
and engaging in sports and exercise.  There was no impact on 
household chores, toileting, grooming, self feeding, bathing, 
dressing/undressing, travelling, or driving.  It was noted that 
the Veteran had diminished interest in recreational activities.   
His motivation to engage in social events was reduced and he 
avoided most social activities.  Remote and recent memories were 
mildly impaired, while immediate memory was normal.  PTSD 
symptoms included re-experiencing the traumatic event, persistent 
avoidance of stimuli, and symptoms of increased arousal.  

Diagnoses were chronic PTSD and depressive disorder NOS.  The GAF 
was 48.  The examiner expressed the opinion that the Veteran did 
not have total occupational and social impairment due to PTSD 
signs and symptoms.  She indicated that he did have PTSD signs 
and symptoms resulting in deficiencies in the following areas: 
judgment, thinking, family relations, work, mood or school.  She 
gave no example of impaired judgment.  Examples of impaired 
thinking included intrusive thoughts and impaired concentration.  
Family relationships were impaired by his withdrawal from the 
family, isolation at home, and tension in relationships secondary 
to anger issues.  Work would be affected by poor sleep and 
daytime fatigue affecting concentration and energy levels.  His 
mood was depressed with emotional distress in response to 
intrusive memories.  

An August 2008 VA psychiatry note shows the Veteran's history was 
reviewed.  He complained  of feeling crappy and withdrawn.  He 
spent a lot of time sitting in a chair at home.  His mind would 
wander and he could not concentrate.  He had nightmares.  He 
reported that his energy, interest, and pleasure levels were low.  
He continued to have guilt.  There was no hopelessness.  He 
worried about his kidneys.  There were no racing thoughts, 
impulsivity, or grandiosity.  Sleep remained restless.  Pain at a 
level 8 came from his back, hips, knee and neuropathy.  His PTSD 
symptoms included re-experiencing, avoidance/numbing, and 
hyperarousal.  Social functioning was impaired.  

On mental status examination, the Veteran was seen to be well 
groomed.  He was oriented to person, place, time, and situation.  
His behavior was cooperative.  His speech was coherent.  His mood 
was depressed and sad.  His affect was blunted.  Thought 
processes had fair organization.  There were some tangential and 
circumstantial thought associations.  Thought content was within 
normal limits.  There were no auditory or visual hallucinations.  
There was no suicidal or homicidal ideation.  Insight and 
judgment were intact.  The impression was PTSD, anxiety disorder 
NOS, and depression NOS.  The GAF was 48.  

The Veteran saw a VA psychiatrist in October 2008.  He reported 
difficulty sleeping and having nightmares once or twice a week.  
They were about his experiences and the guys that were gone.  He 
could not remember their names, but he could remember their 
faces.  He provided details about digging out dead comrades after 
a mortar attack.  Talking about war would precipitate memories 
for him.  He discussed physical problems including renal failure 
and anemia.  His appetite was okay, but his energy, interest and 
pleasure levels were low.  He had some guilt.  As to anxiety and 
worry, he worried about his kidneys.  He had no thoughts of 
hopelessness, no racing thoughts, no impulsivity, and no 
grandiosity.  He fell asleep around 1 to 2 AM, awoke once or 
twice for the bathroom, and was up for the day around 8 or 9 AM.  
He would nap in a lounge chair if he had a bad night sleeping.  
He assessed his pain at level 8, for his back, hips, knee, and 
neuropathy.  PTSD symptoms included re-experiencing symptoms, 
avoidance and numbing symptoms, and hyperarousal symptoms.  There 
was impairment in social functioning.  

Mental status examination showed the Veteran to have fair 
grooming, being unshaved that day.  He walked with a cane.  He 
was oriented as to person, place, time, and situation.  He had 
cooperative behavior and coherent speech.  His mood was sad and 
depressed and his affect was blunted.  Thought processes had fair 
organization.  There were some tangential and circumstantial 
thought associations.  Thought content was within normal limits.  
He denied auditory or visual hallucinations.  There was no 
suicidal or homicidal ideation.  Judgment and insight were 
intact.  The diagnosis was PTSD, anxiety disorder NOS, and 
depression NOS.  The GAF was 45.  

Later that day, in October 2008, the Veteran was seen by a VA 
psychologist.  The Veteran reviewed his personal and military 
history.  He reported a nightmare about being in a body bag and 
unable to get out.  He was consumed about multiple health 
concerns and spent a lot of time going to appointments for 
himself or his wife.  He expressed his frustration with VA and 
his stress over his wife's health problems.  They explored the 
ideas of finding pleasurable activities unrelated to health 
problems.  Energy and motivation lately were lower, but he did 
exercise in a pool sometimes and enjoyed food and family time.  
He reported that talking about his war experiences helped him 
feel better, because he held it inside for so many years.  PTSD 
symptoms included re-experiencing symptoms, avoidance and numbing 
symptoms, and hyperarousal symptoms.  There was impairment in 
social functioning.  

Mental status examination showed the Veteran to have fair 
grooming.  He was oriented as to person, place, time and 
situation.  He had cooperative behavior and coherent speech.  His 
mood was depressed and his affect was blunted.  Thought processes 
had fair organization.  There were some tangential and 
circumstantial thought associations.  Thought content was within 
normal limits.  He denied auditory or visual hallucinations.  
There was no suicidal or homicidal ideation.  Judgment and 
insight were intact.  The diagnosis was PTSD and depression NOS.  
The GAF was 50.  

VA clinical notes show that the Veteran was seen for medical 
management in January 2009.  On depression screening he reported 
that for more than half the days in the last two weeks, he had 
little interest or pleasure in doing things and felt down, 
depressed, or hopeless.  On PTSD screening, he reported that, in 
the past month, he had nightmares or thought about stressors when 
he did not want to.  He also reported that he tried hard not to 
think about it or went out of the way to avoid situations that 
reminded him of it.  He indicated that he was consistently on 
guard, watchful, or easily startled.  He felt numb or detached 
from others, activities or his surroundings.   

The VA clinical notes followed the Veteran through July 2009.  
The notes at that time show physical health concerns and do not 
address active psychiatric symptomatology.  

The most recent private medical record reflects hospitalization 
in August 2009 for multiple therapies, physical therapy, 
occupational therapy, gait training, wound care and diabetic 
care.  The report does not reflect PTSD symptoms.  

An examination was scheduled in November 2009, but the Veteran 
failed to report.  He did not assert any good cause for missing 
the examination or ask that it be rescheduled.  

In May 2010, the Veteran reported private hospital treatment in 
November 2008 for various illnesses, in February and March 2009 
for his heart, in August 2009 for a pacemaker, in April 2010 for 
pneumonia, in August 2009 for nursing care, in March 2009 for 
nursing care and physical therapy, and in August 2009 for nursing 
care and physical therapy, as well as treatment for heart stents, 
pacemaker, and renal failure.  PTSD symptoms or treatment were 
not reported.  No hospitalization at the time of the November 
2009 examination was reported.  The Veteran concluded, "My PTSD 
still persists and my hypertension has caused my cardiac 
condition to worsen.  My ability to function has been greatly 
reduced.  Always in depressed mood and tired."  

Conclusion

The development of claims is not a one way street.  It requires 
the cooperation of the claimant.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The regulations provide that when a 
claimant fails to report for an examination that was scheduled in 
conjunction with a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655(b) (2010).  In this case, the Veteran failed to 
report for an examination scheduled in November 2009.  He did not 
give any reason for missing that examination or indicate that he 
would report if it was rescheduled.  However, he did subsequently 
write in and gave a long history of hospitalization and 
convalescence due to his non-service-connected physical problems.  
Moreover, he did report for the July 2008 PTSD examination.  At 
that time, the claims file was reviewed, a detailed history 
taken, the Veteran's complaints considered, objective findings 
reported, and an opinion as to the extent of the disability was 
rendered.  Under these circumstances, the Board deems it 
appropriate to consider the detailed information that is already 
of record.   

There is no doubt that the Veteran's PTSD still persists.  The 
current 50 percent rating reflects a very substantial degree of 
impairment.  Further, the Veteran's report of increased 
nightmares and intrusive thoughts is credible, but these symptoms 
remain within the range of symptoms compensated by the current 50 
percent rating.  The objective findings by trained medical 
personnel provide the most probative description of the Veteran's 
PTSD symptomatology and, in this case, show that it does not 
approximate the occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, which characterize a 
disability that warrants a higher rating.  

The July 2008 VA PTSD examination concluded with an opinion to 
the effect that the Veteran had deficiencies in the areas of 
judgment, thinking, family relations, work, mood, or school.  
That would indicate that the disability might approximate the 
criteria for a 70 percent rating.  However, the underlying 
findings on the examination and throughout the record show no 
impairment in judgment.  As to the other areas of functioning, 
while there may be some deficits, they are not so severe as to 
approximate a 70 percent disability.  

Specifically, there is no suicidal ideation.  There is no 
evidence of obsessional rituals which interfere with routine 
activities.  The Veteran's speech was somewhat circumstantial and 
tangential on the July 2008 examination, but otherwise it has 
been consistently coherent, and never illogical, obscure, or 
irrelevant.  There is no evidence of panic attacks.  While there 
is near-continuous depression characterized by a sad, depressed 
mood and blunted affect, these symptoms are within the 
disturbances of motivation and mood compensated by the current 
evaluation.  The reports show that the Veteran can function 
independently, appropriately and effectively, despite his 
depression.  There is no evidence of impaired impulse control.  
The Veteran has repeatedly been found to be fully oriented; there 
is no spatial disorientation.  The Veteran has fair grooming and 
hygiene; he does not neglect his personal appearance and hygiene.  
He is retired and there is no evidence that he would have 
difficulty in adapting to work or a worklike setting.  He is 
challenged by the stresses of dealing with his non-service-
connected physical problems, as well as his wife's physical 
problems, but has adapted to successfully function and deal with 
them.  The PTSD puts some strain on his family relationships, but 
it does not approximate the level where he is unable to establish 
and maintain effective relationships due to his PTSD.  

While the Veteran may feel that his service-connected PTSD has 
increased to such an extent that a higher rating should be 
assigned, the medical findings reflect symptomatology that 
remains within the range covered by the current 50 percent 
rating.  The medical reports provide an overwhelming 
preponderance of evidence against the claim.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

The Board has considered the issues raised by the United States 
Court of Appeals for Veterans Claims (Court) in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings 
should be assigned.  We conclude that the PTSD manifestations 
have not significantly changed and uniform rating is appropriate 
in this case.  At no time during the rating period has the 
disability exceeded the criteria for a 50 percent rating.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of 
the Code of Federal Regulations (2010) have been considered 
whether or not they were raised by the Veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) 
(2010).  The Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2010).  While the Veteran 
may disagree, the preponderance of medical evidence shows that 
the service-connected PTSD manifestations are adequately 
compensated by the rating schedule.  The evidence does not 
present such an exceptional disability picture that the available 
schedular evaluations for the service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In 
this regard, the Board finds that there has been no showing by 
the Veteran that the service-connected PTSD has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the rating 
schedule.  

The mere assertion or evidence that a disability interferes with 
employment would not necessarily require extraschedular 
consideration.  The rating schedule is itself based upon the 
average impairment of earning capacity due to diseases, and 
application of the schedule clearly recognizes that the rated 
disabilities interfere with employment.  38 U.S.C. § 1155.  
Accordingly, the fact that a disability interferes with 
employment generally would not constitute an "exceptional or 
unusual" circumstance rendering application of the rating 
schedule impractical.  Rather, the provisions of section 
3.321(b)(1) would be implicated only where there is evidence that 
the disability picture presented by a veteran would, in the 
average case, produce impairment of earning capacity beyond that 
reflected in VA's rating schedule or would affect earning 
capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 
(Aug. 16, 1996).  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for total disability based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
raised by the record.  The evidence pertaining to the increased 
rating claim in this case shows that the Veteran is severely 
disabled by his non-service-connected cardiovascular disease and 
that the service-connected disabilities, PTSD, tinnitus, and 
hearing loss, do not render him unemployable.  That is, the 
record here does not raise a TDIU claim.  


ORDER

A disability rating in excess of 50 percent for PTSD is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


